Exhibit 99.1 SG BLOCKS, INC. Financial Statements December 31, 2010 and 2009 and September 30, 2011 SG BLOCKS, INC. Table of Contents Financial Statements Page Balance Sheets 1 Statements of Operations 2 Statement of Changes in Stockholders’ Equity (Deficit) 3 Statements of Cash Flows 4 Notes to Financial Statements 5 - 27 Report of Independent Registered Public Accounting Firm To the Stockholders of SG Blocks, Inc. We have audited the accompanying balance sheets of SG Blocks, Inc. (the “Company”) as of December 31, 2010 and 2009, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of SG Blocks, Inc., as of December 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. September 16, 2011 /s/ MARCUM LLP Marcum LLP New York, New York SG BLOCKS, INC. Balance Sheets December 31, 2010 December 31, 2009 September 30, 2011 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ $ Short-term investments - - Accounts receivable, net Costs and estimated earnings in excess of billings on uncompleted contracts - - Inventory Prepaid expenses and other current assets Total current assets Equipment, net Totals $ $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable and accrued expenses $ $ $ Accrued compensation and related costs - - Accrued interest - Related party accrued expenses - Short-term notes payable Related party notes payable - - Billings in excess of costs and estimated earnings on uncompleted contracts - Deferred revenue Convertible promissory notes, net of discount of $90,989 - - Derivative conversion option liabilities - - Warrant liabilities - Total current liabilities Stockholders' equity (deficit): Preferred stock, $0.01 par value, 1,000,000 shares authorized; 0 issued and outstanding at December 31, 2010 and 2009 and September 30, 2011 - - - Common stock, $0.001 par value, 5,000,000 shares authorized; 1,541,000 issued and outstanding at December 31, 2010, 848,167 issued and outstanding at December 31, 2009 and 1,781,000 issued and outstanding at September 30, 2011 Additional paid-in capital Accumulated deficit ) ) ) Total stockholders' equity (deficit) ) Totals $ $ $ 1 SG BLOCKS, INC. Statements of Operations Year Ended December 31, 2010 Year Ended December 31, 2009 Nine Months Ended September 30, 2011 Nine Months Ended Septemer 30, 2010 (Unaudited) (Unaudited) Revenue: SG block sales $ Engineering services Project management Cost of revenue: SG block sales Engineering services Project management Gross profit Operating expenses: Payroll and related expenses General and administrative expenses Marketing and business development expense Pre-project expenses Total Operating loss ) Other income (expense): Interest expense ) Interest income 37 69 35 Change in fair value of derivative liabilities - ) Cancellation of trade liabiliites and unpaid interest - Total ) ) ) Net loss $ ) $ ) $ ) $ ) 2 SG BLOCKS, INC. Statements of Changes in Stockholders' Equity (Deficit) For the Years Ended December 31, 2009 and December 31, 2010 and For the Nine Months Ended September 30, 2011 (Unaudited) Additional $0.001 Par Value Common Stock Paid-in Accumulated Shares Amount Capital Deficit Total Balance - January 1, 2009 $ $ $ ) $ ) Capital contributed - - - Net loss - - - ) ) Balance - December 31, 2009 ) ) Issuance of common stock 65 - Repurchase and retirement of common stock ) ) ) - ) Stockholder loan conversion 34 - Reclassification of derivative conversion options liabilities upon settlement of convertible notes - - - Shares issued upon settlement of convertible debt 19 - Stock-based compensation 18 - Stock issued in private offering, net of warrant liabilities in the amount of $112,349, and closing costs in the amount of $431,450 - Net loss - - - ) ) Balance - December 31, 2010 ) Issuance of common stock - Net loss - - - ) ) Balance - September 30, 2011 (unaudited) $ $ $ ) $ 3 SG BLOCKS, INC. Statements of Cash Flows Year Ended December 31, 2009 Year Ended December 31, 2010 Nine Months Ended September 30, 2011 Nine Months Ended September 30, 2010 (Unaudited) (Unaudited) Cash flows from operating expenses: Net loss $ ) $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation expense Interest expense related to amortization and acceleration of debt discount - Interest expense related to shares issued upon settlement ofconvertible debt - - - Change in fair value of derivative liabilities ) - ) Stock-based compensation - - Bad debts expense - Cancellation of trade liabilities and unpaid interest - Changes in operating assets and liabilities: Accounts receivable ) ) Costs and estimated earnings in excess of billings on uncompleted contracts ) - ) Inventory ) ) ) Prepaid expenses and other current assets - Accounts payable and accrued expenses ) ) Accrued compensation and related costs ) ) Accrued interest ) ) Billings in excess of costs and estimated earnings on uncompleted contracts on uncompleted contracts ) ) ) Deferred revenue ) Related party accrued expenses ) ) ) Net cash provided by (used in) operating activities ) Cash flows used in investing activities Short-term investments - - ) - Purchase of equipment ) Net cash used in investing activities ) Cash flows from financing activities: Cash - overdraft - ) - - Proceeds from convertible notes payable - Principal payments on convertible notes payable ) - - - Proceeds from short-term notes payable - - Principal payments on short-term notes payable ) Proceeds from related party notes payable - - Principal payments on related party notes payable ) ) - ) Stockholder capital contributions - - - Proceeds from issuances of common stock - Purchase and retirement of common stock ) - - - Proceeds from issuance of common stock and warrants in private offering - - - Net cash provided by (used in) financing activities Net increase (decrease) in cash ) ) Cash and cash equivalents - beginning of year/period - Cash and cash equivalents - end of year/period $ Supplemental disclosure of cash flow information: Cash paid during the year/period for: Interest $ $ $
